Appellees' motion in five branches to dismiss the appeal should be treated as a demurrer. Hayes v. Weaver, 61 Ohio St. 55, 61;Miller v. Hixson, Treas., 64 Ohio St. 39, 56; and Banks, Admx.,
v. Ohio Power Co., 157 Ohio St. 10, 14.
As such, branch four of the motion to dismiss on questions of law and fact should be sustained for the reason that appellants have failed to comply with the requirements as to such appeals.
A demurrer searches the record and the presence or absence of allegedly libelous statements in an adversary's brief might be ground, if proved, for striking the brief from the files or that portion which is libelous, but does not appear to warrant dismissal of the appeal, and ground three should be overruled. This is for the further reason that the brief of appellees in support fails utterly to specify any language alleged to offend.
We believe ground two, that the appeal is a sham and dilatory proceeding, must be overruled for the reason the record fails utterly to support this branch of the motion.
There remains ground one, that the executors, as appellants, lack the capacity or authority to appeal, and ground five, that this court lacks jurisdiction to grant the relief asked, both of which should be overruled at this time. These are the ultimate questions in the appeal.
I, therefore, concur with the majority decision in part, and dissent in part, as set forth above.